Citation Nr: 0916475	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
residuals of a perforated right eardrum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active service from September 1950 
to August 1952.  He also had additional periods of service in 
the Army National Guard for decades.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision that granted 
service connection and a noncompensable rating for residual 
of a perforated right eardrum, effective March 9, 2004.  By 
this decision, the RO also denied service connection for a 
low back disability, a right shoulder disability, and for 
bilateral hearing loss.  The Veteran provided testimony at a 
personal hearing at the RO in November 2007.  

An October 2008 RO decision granted service connection and a 
20 percent rating for a low back disability, effective March 
9, 2004; granted service connection and a 30 percent rating 
for a right shoulder disability, effective March 9, 2004; and 
granted service connection and a noncompensable rating for 
bilateral hearing loss, effective March 9, 2004.  Therefore, 
those issues are no longer on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected residuals of a perforated 
right eardrum are assigned a noncompensable (0 percent) 
rating, the maximum rating authorized under Diagnostic Code 
6211.  





CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for 
residuals of a perforated right eardrum have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in April 2004, May 2004, and June 2004 letters, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, and in a January 2008 letter, the RO 
provided notice regarding what information and evidence is 
needed to substantiate the claim for a higher rating, as well 
as what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The January 2008 letter (noted above) also advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  The case was last readjudicated in December 
2008.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Further, the Board finds 
it pertinent that in a December 2008 letter, the Veteran was 
specifically provided with the criteria for higher ratings 
for his service-connected residuals of a perforated right 
eardrum.  Therefore, a remand for additional notification 
regarding criteria with which the Veteran and his 
representative are already quite familiar would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; articles 
submitted by the Veteran; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service treatment records; post-
service private and VA treatment records; VA examination 
reports; and articles submitted by the Veteran.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Perforation of the tympanic membrane is to assigned a single, 
noncompensable (0 percent) rating.  38 C.F.R. § 4.87, 
Diagnostic Code 6211.  

Private treatment records dated from January 1991 to 
September 1991 refer to other disorders.  

A November 2004 VA ear disease examination report noted that 
while training during service, the Veteran was exposed to 
gunfire at a pistol range without any type of ear protection.  
He reported that during the training exercise, he developed 
bleeding from his right ear.  He stated that he was evaluated 
at a military hospital at the time and was treated with oral 
antibiotic medication.  The examiner noted that the Veteran 
had audiometric evaluations while in service that 
demonstrated a hearing loss in the right ear.  The Veteran 
complained of hearing loss in his right ear.  It was noted 
that the Veteran denied any history of tinnitus, vertigo, 
impaired balance, or gait disturbances related to his ear 
condition.  The Veteran also denied that he had a history of 
recurrent otalgia, ear infections, or discharge from his 
ears.  He indicated that while in the National Guard for 
forty-three years, he had routine audiometric testing at 
least every four years and that since he retired from the 
National Guard in 1993, he had not had any subsequent ear 
evaluations or treatment.  

The examiner reported that the Veteran's auricles had a 
normal configuration and texture with no deformity, lesions, 
or tissue loss.  The examiner stated that both of the 
Veteran's external canals were patent and clean with no 
inflammation, edema, scaling, or discharge.  The examiner 
indicated that both of the Veteran's tympanic membranes were 
intact and smooth with no scarring and that that there was no 
mastoid tenderness, bilaterally.  It was noted that both of 
the Veteran's ears had no sign of cholesteatoma, aural 
polyps, or active infection of the outer, middle, or inner 
ear.  The examiner reported that the Veteran had no clinical 
signs or symptoms of Meniere's Syndrome, peripheral 
vestibular disorders, or any other complication of ear 
disease.  The diagnosis was bilateral sensorineural hearing 
loss.  

A November 2004 VA audiological examination report noted that 
an otoscopic examination found that the right external 
auditory canal was ceruminous which disallowed a complete 
visual inspection of the tympanic membrane.  It was noted 
that the examination of the left external auditory canal 
found complete visual examination of the tympanic membrane 
which was normal and intact.  The conclusions referred to 
bilateral hearing loss.  

Private and VA treatment records dated from March 2006 to 
January 2008 refer to treatment for several disorders.  

The most recent January 2008 VA ear disease examination 
report noted that the Veteran had hearing loss and that he 
did not have tinnitus.  The examiner reported that the 
Veteran had no vertigo, impaired balance, or impaired gait 
related to his residuals of a perforated right eardrum.  The 
examiner noted that the Veteran had a perforation of the 
right tympanic membrane and that he did not have recurrent 
otalgia, infection, or discharge.  The examiner reported that 
there was no deformity, lesions, or tissue loss as to the 
Veteran's auricles.  As to the Veteran's ear canals, the 
examiner indicated that there was no cerumen impaction, 
edema, inflammation, scaling, or discharge.  The examiner 
stated that there was no current perforation or scarring of 
the Veteran's tympanic membranes.  It was noted that there 
was no mastoid tenderness, cholesteatoma, aural polyps, or 
infection.  The diagnosis was residuals, right tympanic 
membrane perforation.  

A February 2008 VA audiological examination report noted that 
an otoscopic examination showed both of the Veteran's ear 
canals to be clear and the tympanic membranes to be intact.  
The diagnoses referred to bilateral hearing loss.  The 
examiner commented that the Veteran's hearing loss was at 
least as likely as not caused by or the result of military 
noise exposure more so than the perforated eardrum.  

The Veteran is already in receipt of the maximum 0 percent 
(noncompensable) rating under Diagnostic Code 6211.  Since 
there is no schedular basis upon which to award a compensable 
rating, the claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Board also notes that service connection for bilateral 
hearing loss is already in effect and that the Veteran is not 
service-connected for otitis media or otitis externa.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for the Veteran's 
residuals of a perforated right eardrum, at any point during 
the course of the claim, and the claim for a compensable 
rating is denied.  See Fenderson, supra.  

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected residuals of a 
perforated right eardrum presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  However, 
there is nothing in the record to suggest that the Veteran's 
residuals of a perforated right eardrum, in and of itself, 
markedly interferes with employment or has resulted in 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
tinnitus are not met.  

As the preponderance of the evidence is against the claim for 
a higher (compensable) rating for residuals of a perforated 
right eardrum, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinkski, 1 Vet. App. 49 (1990).  


ORDER

An initial higher (compensable) rating for residuals of a 
perforated right eardrum is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


